614 S.E.2d 267 (2005)
359 N.C. 626
Jennifer L. PITTS, Administratrix of the Estate of Felicia Hope Lynch
v.
NASH DAY HOSPITAL, INC., Englewood Ob-Gyn Associates, P.A., Tommy R. Harris, and Moses E. Wilson.
No. 22A05.
Supreme Court of North Carolina.
July 1, 2005.
*268 Rountree & Boyette LLP, by Charles S. Rountree, Tarboro, for plaintiff-appellee.
Yates, McLamb & Weyher, L.L.P., by Barry S. Cobb and James T. Newman, Jr., Raleigh, for defendant-appellants Harris, Wilson, and Englewood Ob-Gyn Associates, P.A.
Roberts & Stevens, P.A., by James W. Williams and Anne W. Ford, Asheville, for North Carolina Association of Defense Attorneys, amicus curiae.
Faison & Gillespie, by Mark R. McGrath, Durham, for North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
AFFIRMED.